Citation Nr: 1129324	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-13 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which denied entitlement to service connection for congestive heart failure, peripheral neuropathy, and hypertension.  In July 2007, a hearing was held before the undersigned Veterans Law Judge.

In October 2007, the Board granted service connection for peripheral neuropathy of the upper and lower extremities, as secondary to the Veteran's service-connected diabetes mellitus, type II, and remanded the issues of entitlement to service connection for congestive heart failure and hypertension for further development.  In April 2010, on remand, the RO granted service connection for arteriosclerotic heart disease, status post coronary bypass graft and congestive heart failure.  As such, these claims are no longer before the Board as the benefits sought on appeal have been granted.  The issue of entitlement to service connection for hypertension was returned to the Board in May 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was granted service connection for arteriosclerotic heart disease, status post coronary bypass graft and congestive heart failure, in an April 2010 rating decision.  As such, the Veteran's representative contends that an opinion should be obtained on the issue of whether the Veteran's heart condition aggravated his hypertension on the basis that such a relationship is facially plausible.  Furthermore, the record also contains evidence that the Veteran's hypertension may have had its onset during active service.  An April 2003 VA cardiology consultation note states that the Veteran has a history of severe hypertension with diastolic readings as high as 130 since the age of 21.  As the Veteran's DD-214 shows that he was born in February 1948, the Veteran was 21 at the time of separation in September 1969.  However, the Veteran's separation examination shows that his blood pressure was normal at separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, note (1).  As such, further development is required as there is insufficient competent medical evidence on file for the VA to make a decision on the claim with regard to these theories of entitlement.  38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the examiner should also provide an opinion as to whether the Veteran's hypertension had its onset in service or is otherwise directly related to service and whether his hypertension was caused or aggravated by his service-connected arteriosclerotic heart disease. 

Additionally, pursuant to the Remand Order issued in October 2007, the Veteran was previously scheduled for a VA examination in order to obtain an opinion on whether any current heart disorder or hypertension was caused or aggravated his service-connected diabetes mellitus, type II.  In May 2010, an addendum was obtained as the initial examination report did not discuss the Veteran's hypertension.  However, the Board finds that a supplemental opinion must be obtained, as the addendum to the May 2008 VA examination report obtained in May 2010 is insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the examiner did not provide a sufficient rationale for the opinion that the Veteran's hypertension is not aggravated by his diabetes mellitus, type II.  On remand, the examiner should provide an explanation as to why the relative dates of onset of the Veteran's hypertension and diabetes mellitus, type II, are determinative on the issue of aggravation, or otherwise explain the basis for the opinion provided.   

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for hypertension from the VA Medical Center (VAMC) in Houston, Texas, dated since January 2006, from the VAMC in Alexandria, Louisiana, dated since March 2005, and from the Jennings CBOC, dated since September 2008.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records for hypertension from the VA Medical Center in Houston, Texas, dated since January 2006; from the VAMC in Alexandria, Louisiana, dated since March 2005; and from the Jennings CBOC, dated since September 2008.

2.  Thereafter, request that a supplemental opinion be obtained from the same examiner who conducted the May 2009 VA examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide an opinion as to whether:

(a)  It is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should address (i) the April 2003 VA cardiology consultation note stating that the Veteran has had "severe hypertension with diastolic readings as high as 130 since the age of 21," (ii) the Veteran's September 1969 separation examination showing a blood pressure reading of 118/60, (iii) the Veteran's May 1990 VA treatment records noting a pre-existing history of hypertension, and (iv) the Veteran's June 1990 VA treatment records noting an active problem of hypertension with an approximate date of onset of 1988, in addition to any other relevant evidence present in the claims folder. 

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was (i) caused or (ii) aggravated by his service-connected diabetes mellitus, type II.  

The Board notes that the May 2010 addendum in inadequate because the examiner did not provide a sufficient rationale for the opinion that the Veteran's hypertension is not aggravated by his diabetes mellitus, type II.

(c) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was (i) caused or (ii) aggravated by his service-connected for arteriosclerotic heart disease, status post coronary bypass graft and congestive heart failure.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the supplemental opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4. Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

